Name: Commission Regulation (EC) No 2008/95 of 18 August 1995 fixing the single reduction coefficient for the determination of the quantity of third country or non- traditional ACP bananas to be allocated to each operator for import into Austria, Finland and Sweden for the fourth quarter of 1995
 Type: Regulation
 Subject Matter: international trade;  marketing;  tariff policy;  trade;  plant product;  European construction
 Date Published: nan

 19 . 8 . 95 EN Official Journal of the European Communities No L 196/3 COMMISSION REGULATION (EC) No 2008/95 of 18 August 1995 fixing the single reduction coefficient for the determination of the quantity of third country or non-traditional ACP bananas to be allocated to each operator for import into Austria, Finland and Sweden for the fourth quarter of 1995 1924/95 should be applied to ensure compliance with the additional tariff quota available for Austria, Finland and Sweden for the fourth quarter of 1995, and a single reduc ­ tion coefficient should be fixed to be applied to the reference quantity of the abovementioned operators to determine the quantity to be allocated to each of these operators for this period ; Whereas, in order to meet the deadlines, this measure should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to Commission Regulation (EC) No 1924/95 of 3 August 1995 laying down transitional measures for the application of the tariff quota arrange ­ ments for imports of bananas as a result of the accession of Austria, Finland and Sweden ('), and in particular Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1442/93 (2), as last amended by Regulation (EC) No 11 64/95 (3), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community intro ­ duced by Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (4), as last amended by Regulation (EC) No 3290/94 0 ; Whereas Regulation (EC) No 1924/95 determines that up to 91 500 tonnes of third country or non-traditional ACP bananas may be imported into Austria, Finland and Sweden during the fourth quarter of 1995 by operators who have marketed such bananas in these Member States during the reference period (1991 , 1992 and 1993) and are registered in accordance with Article 3 of Commission Regulation (EC) No 479/95 (*) ; Whereas the total of the reference quantities calculated for the abovementioned operators is 352 224 tonnes ; whereas therefore, Article 3 of Regulation (EC) No Article 1 The quantity to be allocated to each operator mentioned in Article 2 (a) of Regulation (EC) No 1924/95 for the period from 1 October to 31 December 1995 within the additional tariff quota opened in Article 1 of Regulation (EC) No 1924/95 shall be calculated by applying to the operator's reference quantity for trade in Austria, Finland and Sweden, determined in accordance with Article 3 of Regulation (EC) No 1924/95, the following single reduc ­ tion coefficient : 0,259778 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1 995. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 185, 4. 8 . 1995, p. 24. (2) OJ No L 142, 12. 6. 1993, p. 6. (3) OJ No L 117, 24. 5. 1995, p. 14. (4) OJ No L 47, 25. 2. 1993, p. 1 . (5) OJ No L 349 , 31 . 12. 1994, p. 105. (6\ OT No L 49. 4 . 3 . 1995. D. 18 .